Citation Nr: 0023045	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-20 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of cerebral vascular accident evaluated as 100 
percent disabling from January 22, 1995, 10 percent disabling 
from August 1, 1995, and 100 percent disabling from August 
18, 1996, to March 1, 1997; evaluation of residuals thereof, 
currently determined to be left upper extremity weakness 
evaluated as 20 percent disabling from March 1, 1997, and 
numbness of the left side of the face evaluated as 
noncompensably disabling from March 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C. W.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran had active duty from April 1967 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The Board notes that although the veteran initially appealed 
the combined rating determination set forth in rating 
decision of November 1996, he completed an appeal with regard 
to only the issue of the evaluation of the service-connected 
cerebral vascular accident.  The issue on appeal was clearly 
defined at a personal hearing before a hearing officer at the 
RO in July 1997.  Accordingly, the issue of entitlement to an 
increased rating for coronary artery disease is not before 
the Board at this time.  


REMAND

The Board finds that additional development is necessary for 
an equitable disposition of the veteran's appeal.  The 
veteran has indicated that his residuals of a cerebral 
vascular accident are more numerous and severe than those 
currently awarded.

The evidence shows that the veteran had a stroke in January 
1995 and another one in August 1996.  In rating decision of 
November 1996, service connection was granted for cerebral 
vascular accident.  Pursuant to Diagnostic Code 8009, a 100 

percent rating was assigned from January 22, 1995, a 10 
percent rating was assigned from August 1, 1995, a 100 
percent rating was assigned from August 18, 1996, and a 10 
percent rating was assigned from March 1, 1997.

In a November 1998 decision, the hearing officer granted 
service connection for left upper extremity weakness as a 
residual of cerebral vascular accident and assigned a 20 
percent rating from March 1, 1997, pursuant to Diagnostic 
Codes 8009-8511.  In addition, the hearing officer granted 
service connection for numbness of the left side of the face 
as a residual of cerebral vascular accident and assigned a 
noncompensable rating from March 1, 1997, pursuant to 
Diagnostic Codes 8009-8207.  The hearing officer also rated 
the service-connected cerebral vascular accident 100 percent 
from August 18, 1996, to March 1, 1997, pursuant to 
Diagnostic Code 8009.  No rating was assigned thereafter for 
cerebral vascular 
accident because the residuals of that disability were 
individually rated, as noted above.

The veteran's cerebral vascular accident residuals were most 
recently examined in a VA fee-basis neurologic evaluation by 
Dr. S. C., in October 1997.  Unfortunately, the copy of the 
examination report is unreadable as to part of the first 
page.  The Board finds that a current neurologic examination 
is necessary to identify the residual disability from the 
veteran's cerebral vascular accidents and the functional 
limitations caused thereby.

Accordingly, this case is REMANDED for the following action:

1.   The RO should obtain the names and 
addresses of all medical care providers, 
VA and private, who have treated the 
veteran for his cerebral vascular 
accidents since January 1995.  After 
securing the necessary 
permission from the veteran, copies of 
such available records that are not 
already on file should be obtained and 
associated with the claims folder. In 
particular, the RO should request all the 
veteran's medical records from the VA 
medical center in El Paso.  In addition, 
with the necessary permission, the RO 
should request all of the veteran's 
medical records from Dr. A. A. of 
treatment since November 1996.

2.  Thereafter, the veteran should be 
scheduled for a VA neurological 
examination conducted by an appropriate 
specialist.  All necessary evaluations, 
tests, and studies deemed appropriate 
should be performed.  The purpose  is to 
identify the residuals of the veteran's 
cerebral vascular accidents and the 
current severity of those residuals.  It 
is essential that the examiner 
specifically state what those residuals 
are.  In addition, the examiner should 
comment how the residuals of the 
veteran's cerebral vascular accident 
affect his ability to perform gainful 
employment.  The veteran's claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the 
examiners.  The examination reports 
should be typed. 

3.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should implement 
corrective action.

4. After undertaking any development 
deemed appropriate in addition to that 
requested above, including additional 
medical evaluation, the RO should 
readjudicate the issue on appeal.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




